DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 12/29/2021 has been entered.

Reasons for Allowance
Claim(s) 1, 2, 4-8, and 10-12 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a display device comprising a display panel, and a light unit that supplies light to the display panel, wherein the light unit comprises a light source and an optical member that transmits and converts light emitted from the light source, the optical member comprises a light guide, a low refractive index layer that is disposed on the light guide and has a lower refractive index than that of the light guide, and a first capping layer that is disposed on the low refractive index layer, the light guide comprises a transparent first metal oxide represented by MAOx and a second metal oxide represented by MBOy that represents a predetermined color, wherein A, B, X, and Y are real integers, a content of the first metal oxide is greater than a content of the second metal oxide based upon a thermal treatment of the light guide changing at least a portion of the second metal oxide to the first metal oxide, and the first metal oxide and the second metal oxide include the same metal M, and represent different colors depending on a metal ion as specifically called for the claimed combinations.
The closest prior art, Wong (US 2018/0106948 A1), does not include a transparent first metal oxide represented by MAOx and a second metal oxide BOy that represents a predetermined color, wherein A, B, X, and Y are real integers, a content of the first metal oxide is greater than a content of the second metal oxide based upon a thermal treatment of the light guide changing at least a portion of the second metal oxide to the first metal oxide, and the first metal oxide and the second metal oxide include the same metal M, and represent different colors depending on a metal ion as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Wong reference in the manner required by the claims. 
To clarify the allowance, Wong teaches a backlight unit as claim having the required optical members and required relative refractive indexes—it omits the metal oxides as claimed, however. Instead, Wong teaches quantum dots. As a general statement, quantum dots, phosphors, and metal oxides, which are wavelength conversion materials, all serve the similar function of increasing chromaticity in backlighting arts. These are art recognized equivalents with largely interchangeable use. Further, it is well-known to mix wavelength conversion materials having different wavelength conversion properties (i.e. color) to optimize this chromaticity. 
However, the applicant has place two bounds on the claim that, together, substantially limit claim scope. First, the applicant requires that the first and second metal oxides adhere to the chemical representation of MAOx and MBOy, respectively. While this appears initially broad, it should be noted that both the first and second metal oxides are comprised of the same metal cation. This is a rigid bound on the claim not taught by the combination of Wong and Ho, the rejection of record. The Examiner 
Second, the applicant has recited that “a content of the first metal oxide is greater than a content of the second metal oxide based upon a thermal treatment of the light guide changing at least a portion of the second metal oxide to the first metal oxide.” At first glance, the limitation appears to recite an optimization of wavelength conversion materials formed by a particular product-by-process. However, per MPEP 2113, the Examiner must consider the structure implied by the process steps when assessing the patentability of product-by-process claims over the prior art. In the instant application, the mixture of metal oxides within the light guide is achieved by doping a single metal oxide into the light guide plate, then chemically treating it to alter some of the metal oxides to that they form new metal oxides have the same base metal cation. This is a substantial optimization—whereas doping plural wavelength conversion materials into molten polymer can achieve high resulting chromaticity, the even dispersal of the oxides achieved by this thermal process would result in an optimized distribution not achievable by conventional doping means. At the chemical level, these resulting processes are distinct.
When each limitation as discussed above in the context of the entire invention claimed, the Examiner is inclined to agree with the arguments of the applicant. The prior art of record cannot be combined in a manner which anticipates the claimed invention, and any motivation to modify the prior art in the manner disclosed by the applicant would require undue reconstruction.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875